Case: 14-12985   Date Filed: 06/11/2015   Page: 1 of 2


                                                       [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-12985
                      ________________________

                   D.C. Docket No. 1:12-cv-00686-JEC



WEINBERG, WHEELER, HUDGINS, GUNN & DIAL, LLC,

                                               Plaintiff - Counter
                                               Defendant - Appellee,

versus

TELEDYNE TECHNOLOGIES INC.,
CONTINENTAL MOTORS, INC.,

                                               Defendants - Counter
                                               Claimants - Appellants,

TECHNIFY MOTOR (USA) INC., et al.,

                                             Defendants.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                             (June 11, 2015)
                Case: 14-12985      Date Filed: 06/11/2015      Page: 2 of 2


Before TJOFLAT, ANDERSON and SENTELLE, ∗ Circuit Judges.

PER CURIAM:

       Following our careful review of the record and the parties’ briefs, and with

the benefit of oral argument, we affirm the judgment of the District Court for the

reasons set out in its September 9, 2013, and June 27, 2014, orders. See Doc. 133;

Doc. 150.

       AFFIRMED.




       ∗
       Honorable David Bryan Sentelle, United States Circuit Judge for the District of
Columbia Circuit, sitting by designation.

                                              2